UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6347


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HENRY CHESTER, a/k/a Zeke,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (4:94-cr-00665-CMC-1)


Submitted:   April 18, 2013                 Decided:   April 23, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry Chester, Appellant Pro Se. Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Henry   Chester   appeals   the   district   court’s   order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion to reduce his

sentence.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.      United States v. Chester, No. 4:94-cr-00665-

CMC-1 (D.S.C. Feb. 6, 2013).        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                               AFFIRMED




                                   2